NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 20 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHRISTINE POTTS,                                No.    21-35519

                Plaintiff-Appellant,            D.C. No. 3:20-cv-00274-BR

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Oregon
                    Anna J. Brown, District Judge, Presiding

                        Argued and Submitted May 9, 2022
                                Portland, Oregon

Before: BERZON, TALLMAN, and CHRISTEN, Circuit Judges.

      Christine Potts challenges the administrative law judge (ALJ)’s denial of her

application for Supplemental Security Income benefits at step five of the sequential

analysis, arguing that the ALJ failed to reconcile a conflict between the vocational

expert (VE)’s testimony and the Dictionary of Occupational Titles (DOT). This

Court has jurisdiction under 28 U.S.C. § 1291, and for the reasons that follow, we


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
affirm.

      After determining a claimant’s residual functional capacity at step four of the

sequential analysis, at step five “an ALJ may consult a series of sources, including a

VE and the DOT,” to meet the burden of establishing there are a significant number

of jobs which the claimant could still perform. Lamear v. Berryhill, 865 F.3d 1201,

1205 (9th Cir. 2017). In cases where a VE is consulted, if “there is an apparent

conflict between the vocational expert’s testimony and the DOT—for example,

expert testimony that a claimant can perform an occupation involving DOT

requirements that appear more than the claimant can handle—the ALJ is required to

reconcile the inconsistency.” Zavalin v. Colvin, 778 F.3d 842, 846 (9th Cir. 2015).

This requirement of ALJs to resolve potential conflicts arises under Social Security

Ruling 00-4P. SSR 00-4P, 2000 WL 1898704 (Dec. 4, 2000).1

      Our precedent defines a conflict as a situation in which the VE’s testimony is

“at odds with the Dictionary’s listing of job requirements that are essential, integral,

or expected.” Gutierrez v. Colvin, 844 F.3d 804, 808 (9th Cir. 2016); see also

Lamear, 865 F.3d at 1205 (“[T]he conflict must be obvious or apparent to trigger the

ALJ’s obligation to inquire further.”) (quotation and citation omitted).          As a


1
  “Social Security Rulings (SSRs) do not carry the force of law, but they are binding
on ALJs nonetheless. They reflect the official interpretation of the SSA and are
entitled to some deference as long as they are consistent with the Social Security Act
and regulations.” Molina v. Astrue, 674 F.3d 1104, 1113 n.5 (9th Cir. 2012)
(superseded by regulation on other grounds) (quotations and citations omitted).

                                           2
corollary, the duty of an ALJ to ask follow-up questions of the VE “doesn’t extend

to unlikely situations or circumstances.” Gutierrez, 844 F.3d at 808.

      On these facts, there was no conflict for the ALJ to reconcile. There is no

discrepancy between the residual functional capacity that the ALJ assessed for Potts

and the normal job requirements described in the DOT. The VE testified that a child

attendant may rarely be presented with a situation in which the attendant must lift

over twenty pounds because a child needs to be picked up. That situation is, as

described by the VE, not an “essential, integral, or expected” requirement of the

position. See id. Such an occurrence does not create an apparent conflict requiring

further investigation or analysis by the ALJ.

      Therefore, the ALJ’s denial of benefits is AFFIRMED.




                                         3